Members of the Senate.
Alabama State House
Montgomery, Alabama
Dear Senators:
We have received Senate Resolution 6, which requests an advisory opinion on various questions concerning the constitutionality of the Governor’s use of a line-item veto of several appropriations contained in H. 203 of the 1991 Regular Session.
Your request asks the following questions:
“1. Does the Governor have any line-item veto authority after the Legislature has adjourned sine die under Article V, Sections 125 and 126 of the Constitution of Alabama 1901?
“2. Did the action of the Governor in attempting to ‘line-item veto’ portions of H. 203 of the 1991 Regular Session have the effect of vetoing the entire bill?
“3. Was the action of the Governor in attempting to ‘line-item veto’ portions of H. 203 of the 1991 Regular Session a mere nullity, leaving said H. 203 as passed by the Legislature a valid and legal act?”
We note that these issues have been specifically addressed in our opinion in Hunt v. Hubbert, 588 So.2d 849 (Ala.1991). Because our decision in that case has binding legal force and application, a response to your request for an advisory opinion is not necessary or appropriate.
REQUEST DEEMED MOOT.
Respectfully submitted,
SONNY HORNSBY Chief Justice
HUGH MADDOX RENEAU P. ALMON *865JANIE L. SHORES OSCAR W. ADAMS, Jr. GORMAN HOUSTON HENRY B. STEAGALL II MARK KENNEDY KENNETH F. INGRAM Justices